Citation Nr: 9913513	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  98-07 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefit sought.  The 
veteran, who had active service from March 1968 to February 
1970, appealed that decision.  In October 1998, the veteran 
was provided a hearing before the undersigned Member of the 
Board sitting at the RO.  At that time the veteran's 
representative requested that the Board withhold a final 
decision for 60 days so that additional evidence could be 
submitted.  To date further evidence has not been submitted, 
and the claim has been referred to the Board for appellate 
review.


REMAND

Initially, the Board finds that the August 1997 VA 
examination did not provide sufficient evidence upon which to 
evaluate the veteran's PTSD.  In this regard, the schedular 
criteria used to evaluate psychiatric disorders, such as 
PTSD, contemplate the presence or absence of specific 
criteria.  The Board would note, for example, that a 70 
percent evaluation for PTSD requires symptomatology such as 
suicidal ideation; obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant, or near-continuous panic or depression, among 
other things.  The August 1997 VA examination report does not 
show that the examiner described the presence or absence of 
the symptoms contemplated in the psychiatric schedular 
criteria.  Thus, the Board finds that another VA examination 
is required before the Board can make an informed decision on 
this claim.

In addition, at the time of his October 1998 hearing before 
the undersigned Member of the Board, the veteran indicated 
that he was receiving some form of pharmaceutical treatment 
for his PTSD from the VA Westside-Chicago medical center.  
While some treatment records dated in 1997 from that facility 
have been obtained, it is unclear from the record if such 
records are the most recent records or whether such are 
complete.  Thus, the Board believes that further inquiry here 
is also warranted.

In light of the above, this claim is REMANDED for the 
following actions:

1.  The RO should obtain any relevant 
medical reports not already of record 
pertaining to the veteran's service 
connected PTSD from the VA Westside-
Chicago.

2.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
assess the nature and severity of his 
PTSD.  Any and all indicated studies and 
tests that are deemed necessary by the 
examiner should be accomplished.  
Following a thorough evaluation, the 
examiner should offer an opinion 
regarding the degree of functional 
impairment caused by the veteran's 
service-connected PTSD in terms of the 
nomenclature set forth in the schedule 
for rating psychiatric disorders.  The 
examiner is also requested to render a 
multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) score and explanation 
of what the score means in light of the 
nomenclature of the DSM-IV.  The complete 
rationale for each opinion expressed 
should be set forth.  Since it is 
important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (1998), the veteran's 
claims file must be made available to the 
examiner for review.

3.  Thereafter, the RO should again rate 
the veteran's PTSD on the basis of all 
the evidence of record.  If the benefit 
sought is not granted in full, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded the appropriate 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the veteran until he 
is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


